ON MOTION
PER CURIAM.

ORDER

Rick Siegel moves without opposition to transfer this appeal to the United States Court of Appeals for the Ninth Circuit.
Siegel appeals from a decision of the United States District Court for the Central District of California that dismissed his complaint. The complaint involved, inter alia, a claim alleging that California’s *634Talent Agencies Act was unconstitutional. Because this appeal does not fall within this court’s jurisdiction, 28 U.S.C. § 1295, we transfer the appeal pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
The motion is granted.